                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 In re:                                                      Case No. 19-40267 (JPG)

 California Palms, LLC,                                      Chapter 11

                                        Debtor.              Judge John P. Gustafson

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

               The undersigned hereby enters an appearance on behalf of Daniel M. McDermott,

United States Trustee for Region 9, in this case.

 Dated: February 27, 2019                           Respectfully submitted,

                                                    DANIEL M. MCDERMOTT
                                                    UNITED STATES TRUSTEE, REGION 9

                                                    By: /s/ Tiiara N. A. Patton               .
                                                            Tiiara N. A. Patton (0081912)
                                                            Trial Attorney
                                                            United States Department of Justice
                                                            Office of the United States Trustee
                                                            Howard M. Metzenbaum U.S. Courthouse
                                                            201 Superior Avenue E, Suite 441
                                                            Cleveland, Ohio 44114
                                                            Phone: (216) 522-7800
                                                            Fax: (216) 522-7193
                                                            Email: tiiara.patton@usdoj.gov




 19-40267-jpg      Doc 3    FILED 02/27/19          ENTERED 02/27/19 16:34:35          Page 1 of 2
                                     Certificate of Service

              I hereby certify that on February 27, 2019, a true and correct copy of the foregoing
Notice of Appearance was served upon the following in the manner indicated:

Via the Court’s Electronic Case Filing System:

   •   Sebastian Rucci SebRucci@gmail.com
   •   United States Trustee (Registered address)@usdoj.gov


                                                 By: /s/ Tiiara N. A. Patton               .
                                                         Tiiara N. A. Patton (0081912)
                                                         Trial Attorney
                                                         United States Department of Justice
                                                         Office of the United States Trustee
                                                         Howard M. Metzenbaum U.S. Courthouse
                                                         201 Superior Avenue E, Suite 441
                                                         Cleveland, Ohio 44114
                                                         Phone: (216) 522-7800
                                                         Fax: (216) 522-7193
                                                         Email: tiiara.patton@usdoj.gov




                                                 2




 19-40267-jpg     Doc 3     FILED 02/27/19       ENTERED 02/27/19 16:34:35          Page 2 of 2
